Title: To James Madison from John Swanwick, 22 April 1789
From: Swanwick, John
To: Madison, James


Sir
Philadelphia April 22. 1789
This Letter will I expect be presented to you by my Brother in Law Mr. James B. Nickolls of Portsmouth in Virginia who goes to New york with a view of solliciting the appointment of Collector of Customs at Norfolk in the State of Virginia.
He is a very worthy Amiable Young man perfectly well qualified for the office in every respect, and as such I can freely recommend him, appealing also in these respects to the Honble Mr. Fitzsimmons Member of the House of Representatives, with whom Mr. Nickolls was educated and who can certainly give the best Accounts of him, as will also Col. Parker of the same House of Representatives and of late Naval Officer at Norfolk who is well acquainted with his abilities & diligence in Business. If you can be of service to him I shall consider it as a great obligation conferred upon me & I do really believe the office will be filled entirely to the publick benefit & satisfaction.
Excuse the Trouble thus given You and be assured of my diligence on all occasions to evince myself Your very sincere friend & very hble Servant
J Swanwick
